Exhibit 10.1

 

ASSIGNMENT AND AMENDMENT

 

WHEREAS, Navigation Technologies Corporation, a Delaware corporation (“NT”) and
Koninklijke Philips Electronics N.V., a public company incorporated under the
laws of The Netherlands, (“Philips”) are parties to a Deposit Agreement May 21,
2002 (the “Agreement”);

 

WHEREAS, NT desires to assign the Agreement to Navigation Technologies North
America, LLC (“NTNA”);

 

WHEREAS, NTNA and Philips each desire to amend certain terms of the Agreement;

 

NOW, THEREFORE, in consideration of the promises set forth herein, the parties
hereto agree as follows:

 

1.                                       NT hereby assigns the Agreement, and
its rights and obligations thereto, to NTNA.

 

2.                                       Philips hereby consents to the
assignment of the Agreement by NT to NTNA.

 

3.                                       NTNA hereby agrees to be bound by the
terms and conditions of the Agreement, and hereby assumes any and all
obligations and liabilities under the Agreement.

 

4.                                       NTNA and Philips hereby agree to amend
and restate the first sentence of Section 3 as follows:

 

“Subject to Article 8 of this Agreement, the Facility shall expire on May 21,
2004 (hereinafter referred to as “the Expiry Date”).”

 

5.                                       NTNA and Philips hereby agree to amend
article 7 (a) of the Agreement to read as follows:

 

“Each Deposit shall bear interest calculated by reference to successive interest
periods, determined as hereinafter provided, each of which shall, subject to
Article 3, have a duration of a period of between 1 day and 365 days.”

 

6.                                       This Agreement shall be construed in
accordance with the law of the Netherlands. All disputes arising out of and in
connection with this Agreement shall be submitted to the competent courts which
have jurisdiction.

 

* * *

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the        day of May , 2003.

 

 

NAVIGATION TECHNOLOGIES CORPORATION

 

 

 

 

 

By:

/s/ Larry M. Kaplan

 

 

Its:

VP and General Counsel

 

 

 

NAVIGATION TECHNOLOGIES NORTH AMERICA, LLC

 

 

By:

/s/ Larry M. Kaplan

 

Its:

VP and General Counsel

 

 

 

KONINKLIJKE PHILIPS ELECTRONICS N.V.

 

 

By:

/s/ M.A. Spielman

 

Its:

Senior Vice President

 

 

2

--------------------------------------------------------------------------------